IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40657
                          Conference Calendar



MICHAEL T. JONES,

                                           Plaintiff-Appellant,

versus

JOHNNY M. MILES; EVELYN CASTRO, Sergeant; NOE V. BOTELLO,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. C-00-CV-163
                         --------------------
                           October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael T. Jones, Texas prisoner No. 419729, appeals the

dismissal of his civil rights complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B).    Jones’ motion for a stay pending appeal is

DENIED.

     Jones argues that the magistrate judge erred by dismissing

the complaint without addressing Jones’ timely objections to the

magistrate judge’s recommendation that the complaint be

dismissed.     As Jones does not dispute that he consented to entry

of final judgment by the magistrate judge pursuant to 28 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40657
                                 -2-

§ 636(c)(3), the magistrate judge was not required to consider

Jones’ objections.    See McLeod, Alexander, Powel & Apfel, P.C. v.

Quarles, 925 F.2d 853, 855 & n.2 (5th Cir. 1991).

     Jones’ argument that he was convicted of prison disciplinary

charges based on a false report and his contention that the

disciplinary proceedings violated principles of due process are

premature under Heck v. Humphrey, 512 U.S. 477, 487 (1994).

Jones’ allegation that he was served “food loaf” on an isolated

occasion does not rise to the level of a constitutional

violation.    Green v. Ferrell, 801 F.2d 765, 770 (5th Cir. 1986);

Harris v. Angelina County, Texas, 31 F.3d 331, 334 (5th Cir.

1994).   Jones’ claim that Sergeant Castro and Officer Botello

subjected him to excessive force by throwing water at him is

frivolous because he alleges no injury whatsoever.    See Gomez v.

Chandler, 163 F.3d 921, 924-25 (5th Cir. 1999).   Jones’

allegations of a conspiracy between Sergeant Castro and Officer

Botello are conclusional and, thus, fail to give rise to a claim

under 42 U.S.C. § 1983.    Babb v. Dorman, 33 F.3d 472, 476 (5th

Cir. 1994).   Jones has abandoned the other claims that he raised

in the district court by failing to argue them in his appellate

brief.   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     The magistrate judge dismissed the complaint without

prejudice.    Because the complaint fails to allege a violation of

§ 1983, it should have been dismissed with prejudice.

Accordingly, we AMEND THE JUDGMENT to reflect that the complaint

is DISMISSED WITH PREJUDICE and AFFIRM AS AMENDED.

     MOTION DENIED; AFFIRMED AS AMENDED.